DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 4-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Senyei t al. (US 2009/0198163).
Senyei et al. discloses;

1. A system for reducing trauma in a head or neck of a living being caused by acceleration of the head relative to a torso of the living being within a range of motion, the system comprising (e.g., see Figs 1-2): a support (e.g., via the disclosed rotatable head brace 13/94 and adjustable collar member 15/99) engaging at least one of the head, neck, and shoulder of the living being without limiting the range of motion of the head or neck relative to the torso (e.g., via the disclosed collar/brace interaction and the allowing the head of the user to rotate while maintaining a prescribed degree of traction of the spine); a sensor in electrical communication with the system; a user interface in electrical communication with the sensor; and a damper (e.g., via the disclosed traction device 11/92 the facilitates the force of motion, which is generated by the user) associated with the support that is configured to mitigate the position, speed or acceleration of the head relative to the torso in response to information received by the sensor or the user interface {e.g., [0031], [0079], [0118], [0126]-[0127], [0145]-[0147] & (Figs 1 & 6-6a)}.


4. The system of claim 1, wherein the sensor is configured to sense at least one of skin conductivity, heart rate, blood pressure, force, GPS data, position, speed, and acceleration (e.g., [0079] & [0157]).

5. The system of claim 1, wherein the sensor is configured to sense at least one of the position, speed, and acceleration of elongation, compression, rotation, or bending of the support, head or neck (e.g., [0079] & [0157]).

6. The system of claim 1 further comprising a control system (e.g., [0157]-[0158]).

7. The system of claim 6, wherein the control system further comprises a battery (e.g., via the disclosed microprocessor needing a power source to the affect the functioning of the control mechanisms, [0157]-[0158])

8. The system of claim 6, wherein the control system is configured to actuate the damper in response to a communication from the sensor in order to increase a time required for the head to move through the range of motion (e.g., [0157]-[0159]).

9. The system of claim 6, wherein the user interface is either wired or wirelessly connected to the control system (e.g., [0157]-[0158]).

10. The system of claim 6, wherein the system is configured for electrical communication with an external database (e.g., via the disclosed registration database 79) [0159]-[0160]).

11. The system of claim 10, wherein the external database is either wired or wirelessly connected to the control system and stores information specific to the living being (e.g., [0157]-[0158]).

12. The system of claim 1, the damper comprising a mechanical damper, wherein the damper provides resistance to bending and rotation of the head relative to the torso (e.g., via the disclosed traction device being utilized to cause the head to rotate, [0145]-[0146]).

13. The system of claim 1, the damper comprising a physiological damper, wherein the system further comprises at least one electrode associated with the support and an actuator coupled to actuate the electrode in response to the sensor or the user interface (e.g., [0118]-[0119]).

14. The system of claim 1, the damper comprising an electromechanical damper, wherein the damper provides resistance to bending and rotation of the head relative to the torso (e.g., via the disclosed traction device 11 exerting stretching force, [0118]-[0119]).

15. The system of claim 1 wherein the support is configured for proper head or neck position relative to the torso (e.g., see Figs 1-2).

16. The system of claim 1 wherein the support is configured to improve flexibility of the head and neck relative to the torso (e.g., [0138]-[0139]).

17. The system of claim 1 wherein the support is configured to strengthen a neck muscle of the living being (e.g., [0138]-[0139]).

18. The system of claim 1 wherein the support is configured to increase muscle contraction speed of the living being (e.g., via the disclosed use of neuromuscular electrical stimulation).

19. A system for reducing trauma in a head or neck of a living being caused by acceleration of the head relative to a torso of the living being within a range of motion, the system comprising: a support engaging at least one of the head, neck, and shoulder of the living being without limiting the range of motion of the head or neck relative to the torso; a user interface in electrical communication with the system; and a physiological damper including at least one electrode associated with the support that is configured to strengthen a muscle of the living being in response to instructions received from the user interface {e.g., [0031], [0079], [0118], [0126]-[0127], [0145]-[0147] & (Figs 1 & 6-6a)}.

20. The system of claim 19 wherein the support is configured for proper head or neck position relative to the torso (e.g., [0117]-[0118] & [0138]-[0139]).

21. The system of claim 19 wherein the support is configured to improve flexibility of the head and neck relative to the torso (e.g., [0117]-[0118] & [0138]-[0139]).

22. A system for reducing trauma in a head or neck of a living being caused by acceleration of the head relative to a torso of the living being within a range of motion, the system comprising:  a support engaging at least one of the head, neck, and shoulder of the living being without limiting the range of motion of the head or neck relative to the torso; a user interface in electrical communication with the system; and a physiological damper including at least one electrode associated with the support that is 5 configured to increase muscle contraction speed of the living being in response to instructions received from the user interface {e.g., [0031], [0079], [0118], [0126]-[0127], [0145]-[0147] & (Figs 1 & 6-6a)}.

23. The system of claim 22 wherein the support is configured for proper head or neck position relative to the torso (e.g., [0117]-[0118] & [0138]-[0139]).

24. The system of claim 22 wherein the support is configured to improve flexibility of the head and 10 neck relative to the torso (e.g., [0117]-[0118] & [0138]-[0139]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senyei et al. in view of (US 2009/0198163) in view of Baker (US 2004/0255368).
Senyei et al. discloses the claimed invention having a system for reducing trauma in a head or neck caused by acceleration comprising an engaging-support, a sensor and a damper associated with said support that is configured to mitigate the position, speed or acceleration of the head, except wherein said damper is configured to provide lower and/or higher resistance to the motion when the speed or acceleration and/or the motion of the head is relatively higher or relative the extent of the range of motion of the head, respectfully.  Baker teaches that it is known to use a device for restraining rotational movement of the head in response to acceleration/deceleration via a dampening feature that adjusts rotational movement of the head based on sensing of an activation module (e.g., element 24) that further comprises a system of sensors that detect collisions, imparts, accelerations, etc. of a predetermined value and to provide resistance to accelerations of the head relative to the body (e.g., abstract & [0032]-[0036]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Senyei et al. with the dampening feature that provides adjustable resistance to an user’s head as taught by Baker, since such a modification would provide the system for reducing trauma in a head or neck caused by acceleration comprising an engaging-support, a sensor and a damper associated with said support that is configured to mitigate the position, speed or acceleration of the head, wherein said damper is configured to provide lower and/or higher resistance to the motion when the speed or acceleration and/or the motion of the head is relatively higher or relative the extent of the range of motion of the head, respectfully, for providing the predictable results pertaining to effectively preventing an user’s head from substantial rotational acceleration or deacceleration that would lead to injury (e.g., Baker, abstract & [0032]-[0036]).  

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that the primary reference, Senyei et al., fails to disclose, suggest and/or teach the claimed invention since Senyei et al. is silent in regards to a system comprising an electrical stimulation device that is connected to a user interface of the same system such that the electrical stimulation device receives information from the user interface.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Senyei et al. discloses the use of traction device (e.g., element 11/92) and at least one rotation or position sensor, i.e. an accelerometer, that senses the relative position of the head support device, wherein the sensors are further used as inputs to a programmable-controlling device.  The controlling device is in further communication with a patient and/or physician via a personal computer, PDA, laptop, etc., i.e. examples of a user interface, therefore providing a means of said device to be connected to a user interface of the same system (e.g., [0079] & [0157]-[0159]).  The examiner also notes that the language of the present claims states that the damper operates in response to information received form the sensor OR the user interface.  Based on said language, the examiner maintains that Senyei et al. discloses the claimed invention (e.g., [0079] & [0157]-[0159]).
Applicant’s arguments, filed July 26, 2022, with respect to the 112, second paragraph claim rejections have been fully considered and are persuasive and have been withdrawn.
Applicant’s arguments, filed July 26, 2022, with respect to the 101 claim rejections have been fully considered and are persuasive and have been withdrawn.
Applicant’s arguments, filed July 26, 2022, with respect to the double patenting claim rejections have been fully considered and are persuasive and have been withdrawn.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792